Citation Nr: 0005470	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-03 598A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



FINDINGS OF FACT

1.	The veteran served on active duty from February 1943 to 
April 1946.

2.	On February 15, 2000, the Board was notified that the 
veteran died on November [redacted], 1998.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).  In reaching this determination, 
the Board intimates no opinion as to the merits of this 
appeal or to any derivative claim brought by a survivor of 
the veteran.  38 C.F.R. § 20.1106 (1999).

ORDER

The appeal is dismissed.


		
      J. E. Day
	Member, Board of Veterans' Appeals

 



